DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 24 August 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites an outer layer having a hardness of at least about 55 HRC in lines 2-3 and also recites wherein the outer layer has a hardness of at least 59 HRC at a depth of at least 250 µm after the claimed temperature exposure in lines 8-10.  The claim is unclear because the recited hardness of at least about 55 HRC is without limitations regarding location or temperature exposure and therefore is considered to be present throughout the entire outer layer and regardless of temperature exposure.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitation of at least 55 HRC, and also recites at least 59 HRC which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of searching for and applying prior art, both limitations will be considered and addressed separately.
Claim 1 recites an outer layer having a thickness of at least 250 µm in line 6 and also recites wherein the outer layer has a first hardness at a depth of at least 250 µm after the claimed temperature exposure.  The depth does not recite a reference point and so, in the interest of advancing prosecution, is considered to be a depth from an outer surface of the outer layer.  Additionally, the claim is unclear because the claimed outer layer may have a thickness that is as small as about 250 µm (from line 6 of the claim) but has a hardness at a depth that may be greater than the thickness of the outer layer.  In the interest of advancing prosecution, the disputed limitation will be considered where the depth of the first hardness is still within the thickness of the outer layer.
Claim 4 recites a first hardness of at least 60 HRC at a depth of at least 200 µm in lines 1-2.  The antecedent basis for this limitation is unclear because a first hardness is introduced in claim 1.  Furthermore, the first hardness that is introduced in claim 1 is at a depth of at least 250 µm whereas claim 4 recites a first hardness at a depth of at least 200 µm and therefore it is not clear that these are referring to the same thing.  For the purposes of searching for and applying prior art, the disputed limitations will be considered and addressed separately.
Claim 5 recites the limitation wherein the outer layer has a second hardness of less than 53 HRC at a depth of about 600 µm after the claimed temperature exposure in lines 2-4.  However, lines 2-3 of claim 1 recites where the outer layer has a hardness of at least about 55 HRC.  The claimed hardness of less than 53 HRC is lower than the limitation of the outer layer having a hardness of at least 55 HRC, which renders the claim as being unclear because these ranges are mutually exclusive of each other.  In the interest of advancing prosecution, the limitation of the outer layer having a hardness of 55 HRC will be considered to be met if at least a portion of the outer layer has the recited hardness since the hardness may have a profile that includes different hardness values at different depths (as suggested by the description in paragraph 0023 of the instant specification).  
Claim 9 recites the limitation wherein the outer layer has a hardness of at least 60 HRC at a depth of at least 200 µm in lines 1-2.  However, claim 7 recites a third hardness at a first depth of about 250 µm from the outer surface is at least about 59 HRC (i.e. may be lower than the recited 60 HRC and the depth of about 250 µm overlaps the recited depth of at least 200 µm).  Claim 7 also recites a fourth hardness at a second depth of about 600 µm is less than about 53 HRC (i.e. must be lower than the recited 60 HRC and the depth of about 600 µm overlaps the recited depth of at least 200 µm.  In the interest of advancing prosecution, the disputed limitation regarding the recited depth will be considered where the depth of at least 200 µm will be considered to not necessarily include the other recited depths of 250 µm or 600 µm.  It is noted that a hardness of ≥60 HRC at a depth of 250 µm may simultaneously satisfy the conditions of claim 9 and the recited third hardness due to overlapping ranges.  However, the recited fourth hardness excludes the hardness recited in claim 9 and therefore the depth of “at least 200 µm” as recited in claim 9 will be considered to not include the hardness at a depth of 600 µm in order to satisfy the limitations regarding the fourth hardness and second depth recited in claim 7.
Claim 9 recites the limitation “from a surface” in line 2.  This limitation is unclear because an outer surface is introduced in claim 7.  The change of terminology and use of the indefinite article “a” indicates the surface recited in claim 9 to be different from the outer surface of claim 7; however, it is not clear what the surface would be if it is not an outer surface.
Claims 2-3 and 6 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyanishi et al. (WO 2010/116670, machine translation attached, paragraph numbers have been added to machine translation for citation purposes but note that the numbering may not correspond to paragraph numbers of untranslated copy) in view of Hetzner (US Pat. No. 5,879,480).
Claims 1: Miyanishi teaches a carburized steel part (i.e. a component) having a surface hardness of HV 550 to HV 800 (i.e. about 52-64 HRC) and a core part hardness of HV 400 to HV 550 (i.e. about 41-52 HRC) (paragraph 0008).  The surface hardness being higher than a core part hardness is considered where an outer layer has a higher hardness than a core layer, and the outer layer has a hardness of HV 550 to HV 800 (i.e. about 52-64 HRC) (paragraph 0008), which overlaps the claimed range of at least about 55 HRC.  The courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art, a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Miyanishi teaches that the core portion is a portion in which C that penetrated from surface by carburizing treatment is a minute amount in accordance with depth (paragraph 0043).  Since carburizing treatment would result in C penetrating from a surface (i.e. from all exposed surfaces), it would be understood that the core layer is encased by the carburized portions (i.e. the core layer is encased by the outer layer).  Miyanishi shows in Fig. 6 that the hardness is highest in a region closest to the surface (i.e. corresponding to an outer layer) and becomes approximately constant at a depth of about 0.8 mm (i.e. corresponding to a core layer).  Fig. 6 also shows that the hardness is greater than about 700 HV (i.e. about 60 HRC or greater) at a depth of about 0.3 mm (i.e. about 300 µm), which overlaps the claimed ranges for hardness and thickness of the outer layer.  See MPEP § 2144.05.  The steel includes 0.03-0.2% V (i.e. vanadium) to suppress coarsening of crystal grains (paragraph 0037).  Miyanishi does not teach that V segregates to either the core or surface and so is considered to be about 0.3-0.2% V throughout the part, which includes in the outer layer.  The content of V overlaps the claimed content of at least about 0.1% by weight.  See MPEP § 2144.05.  Miyanishi teaches that test pieces were processed by subjecting to carburization treatment at 930 °C for 5 hours (paragraph 0049), and therefore the previously cited hardness and depth (i.e. about 60 HRC or greater at a depth of about 300 µm) is after the component is exposed to a temperature of 930 °C for 5 hours, which overlaps the instantly claimed ranges of at least about 300 °C for at least about 3 hours.  See MPEP § 2144.05.  Miyanishi teaches that the test piece is subjected to quenching after carburizing treatment, but does not teach the claimed compressive and tensile stresses.
In a related field of endeavor, Hetzner teaches that carburized components develop compressive residual stresses as a result of a carbon gradient created by absorption of carbon into a component during carburizing and advantages of carburizing are largely attributable to these residual stresses (Col. 1, lines 24-30) and wherein the component is a steel component (Col. 1, lines 6-11).  Hetzner teaches that compressive residual stress is relatively high at the surface layer (Col. 1, lines 42-45).  Hetzner does not specifically teach the core layer to have tensile stress; however, based on basic physics principles of equal but opposite forces (i.e. stresses) acting on an object that is not changing, since the surface layer has compressive stress, then the core layer must have tensile stress to counter the compressive stress.  Otherwise, the component would compress (i.e. shrink in size).
As Miyanishi and Hetzner both teach carburized steel components, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carburized steel part of Miyanishi to include where the part has compressive stress in the surface layer (and therefore also has a corresponding tensile stress in the core layer) as Hetzner teaches that compressive residual stresses develop in carburized steel components which are largely attributed to the advantages of carburizing, and one would have had a reasonable expectation of success.
Claim 2: Miyanishi teaches that the steel base material has 0.3-2.0 mass% Mn, 0.01-1.5% Si, 0.0001-0.02% P, 0.001-0.15% S, 0.1-5.0% Ni, 0.1-3.0% Cr, 0.1-1.5% Mo, 0.03-0.2% V, etc. (paragraph 0008).  Each of these ranges overlap the claimed ranges except for Mo, which is close.  The courts have held that a prima facie case of obviousness exists where claimed ranges overlap or lie inside of ranges disclosed by the prior art or where claimed ranges of amounts do not overlap with the prior art but are merely close.  See MPEP § 2144.05. 
Claim 3: Miyanishi teaches the base material (i.e. the core layer) to have about 0.3-0.6% C (paragraph 0008), which overlaps the claimed range of a first carbon concentration.  Miyanishi does not specifically teach the concentration of carbon in the surface layer, but since carburization results in absorption of carbon into a component (i.e. at exposed surfaces) (Hetzner, Col. 1, lines 24-30) and Miyanishi teaches that hardness of the surface layer portion can be adjusted by adjusting the carbon potential during carburization, such as carburizing with a carbon potential of 0.8 (paragraph 0040), it would have been obvious to one of ordinary skill in the art that the carbon content of the surface layer is between the carbon content of the base material and the carbon potential (i.e. about 0.3-0.8), which overlaps the claimed range of a second carbon concentration.
Claim 4: Miyanishi teaches that test pieces were processed by subjecting to carburization treatment at 930 °C for 5 hours (paragraph 0049), and therefore the previously cited hardness and depth (i.e. about 60 HRC or greater at a depth of about 300 µm outlined above regarding claim 1) is after the component is exposed to a temperature of 930 °C for 5 hours, which overlaps the instantly claimed ranges of at least about 300 °C for at least about 3 hours.  See MPEP § 2144.05.  
Claim 5: The limitations regarding the claimed first hardness is included in claim 1 and is outlined above.  Additionally, Miyanishi shows in Fig. 6 where the hardness at a depth of about 0.6 mm (i.e. about 600 µm) is about 550 HV (i.e. about 52 HRC), which overlaps the instantly claimed range for a second hardness.  Miyanishi teaches that test pieces were processed by subjecting to carburization treatment at 930 °C for 5 hours (paragraph 0049), and therefore these cited hardnesses and depths (i.e. corresponding to the claimed first and second hardness) is after the component is exposed to a temperature of 930 °C for 5 hours, which overlaps the instantly claimed ranges of at least about 300 °C for at least about 3 hours.  See MPEP § 2144.05.  
Claim 7: The limitations of claim 7 are included in claims 1 and 5 outlined above, except for reciting a machine comprising one or more components (i.e. at least one of the components having all the limitations outlined above regarding claim 5).  In this regard of being a machine comprising at least one of the above outlined components, Miyanishi teaches the carburized steel part (i.e. the component) may be used for gear parts such as mechanical structural parts, transmission gears, carburized shafts with gears, etc. (paragraph 0045), which renders a machine comprising at least one of these gears as being obvious to one of ordinary skill in the art (e.g. a mechanical structure, a transmission, and a shaft with gear would be considered different types of machines).
Claim 8: Miyanishi teaches that the steel base material has 0.3-2.0 mass% Mn, 0.01-1.5% Si, 0.0001-0.02% P, 0.001-0.15% S, 0.1-5.0% Ni, 0.1-3.0% Cr, 0.1-1.5% Mo, 0.03-0.2% V, etc. (paragraph 0008).  Each of these ranges overlap the claimed ranges except for Mo, which is close.  The courts have held that a prima facie case of obviousness exists where claimed ranges overlap or lie inside of ranges disclosed by the prior art or where claimed ranges of amounts do not overlap with the prior art but are merely close.  See MPEP § 2144.05.  
Claim 9: Miyanishi teaches that test pieces were processed by subjecting to carburization treatment at 930 °C for 5 hours (paragraph 0049), and therefore the previously cited hardness and depth (i.e. about 60 HRC or greater at a depth of about 300 µm outlined above regarding claim 1) is after the component is exposed to a temperature of 930 °C for 5 hours, which overlaps the instantly claimed ranges of at least about 300 °C for at least about 3 hours.  See MPEP § 2144.05.  
Claim 10: Miyanishi teaches the base material (i.e. the core layer) to have about 0.3-0.6% C (paragraph 0008), which overlaps the claimed range of a first carbon concentration.  Miyanishi does not specifically teach the concentration of carbon in the surface layer, but since carburization results in absorption of carbon into a component (i.e. at exposed surfaces) (Hetzner, Col. 1, lines 24-30) and Miyanishi teaches that hardness of the surface layer portion can be adjusted by adjusting the carbon potential during carburization, such as carburizing with a carbon potential of 0.8 (paragraph 0040), it would have been obvious to one of ordinary skill in the art that the carbon content of the surface layer is between the carbon content of the base material and the carbon potential (i.e. about 0.3-0.8), which overlaps the claimed range of a second carbon concentration.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyanishi et al. (WO 2010/116670, machine translation attached, paragraph numbers have been added to machine translation for citation purposes but note that the numbering may not correspond to paragraph numbers of untranslated copy) in view of Hetzner (US Pat. No. 5,879,480) as applied to claim 1 above, and further in view of Michlik et al. (US PGPub. No. 2011/0315793).
Claim 6: The teachings of Miyanishi in view of Hetzner regarding claim 1 are outlined above.  However, neither Miyanishi nor Hetzner teach where the component is a fuel injector nozzle tip or valve.
In a related field of endeavor, Michlik teaches a fuel injector tip (i.e. a component that is a fuel injector tip) includes an elongated steel component where an inner surface of the fuel injector tip includes a conical needle valve seal and defines a nozzle chamber (i.e. a component that includes a fuel injector nozzle valve) and a sac on opposite sides of the needle valve seat (paragraph 0006).  The inner surface at the needle valve seat, the sac, and at least a portion of the nozzle surfaces (i.e. outer layer) have compressive stress (paragraph 0006).  Michlik teaches that the steel rod stock is shaped into a fuel injector tip and then case hardened (paragraph 0007), such as via some known carbonization (i.e. carburization), etc., to result in surfaces having a hardness in the range of 55 HRC or greater (paragraph 0004).
As Miyanishi, Hetzner, and Michlik all teach a component that is a carburized steel, they are analogous.  Furthermore, Miyanishi teaches where the carburized layer has a surface hardness of HV 550 to HV 800 (i.e. about 52-64 HRC) (paragraph 0008) and Michlik teaches the case hardened surface (e.g. a carburized layer) to have a hardness in the range of 55 HRC or greater (paragraph 0004), and these ranges are overlapping.  Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date to shape and use the steel component of Miyanishi (i.e. a conventionally known material) as a fuel injector tip or fuel injector nozzle valve because Michlik teaches this type of material and properties (i.e. a carburized steel having a surface hardness of 55 HRC or greater) to be suitable for such use, and one would have had a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784